DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the releasable interconnectors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11, 15, and 18-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is amended to recite “the controller chip being releasably connectable to the at least one biosensor and the at least one actuator by releasable interconnectors compatible with different sensing modules” however the specification at the time of filing only mentions “the microcontroller 125 incorporated in the control system 120 functions as a hub with releasable interconnectors compatible with different sensing modules” ([00038]).  The specification does not recite the releasable interconnectors are connectable to the at least one biosensor and the at least one actuator.  Further dependent claims 
Claims 1-7, 11, 15, and 18-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is amended to recite “the controller chip being releasably connectable to the at least one biosensor and the at least one actuator by releasable interconnectors compatible with different sensing modules” it is not clear how the “different sensing modules” relate to the at least one biosensor and the at least one actuator.  It is not clear if the sensing modules are the same or different than the at least one biosensor.
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11, 15, and 18-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2013/0041235 A1) in view of Rogers et al. (US 2013/0140649 A1) and Rogers et al. (WO 2014/124049).
 	With regard to claim 1, Rogers et al. teach a wearable medical device, comprising: a first elastically stretchable or flexible substrate that is removably attachable to an epidermis of a user by van der Waals forces alone ([0039], [0524], exemplary Fig. 26B substrate 110); at least one biosensor located on the substrate for measuring at least one physiological parameter or vital sign of the user while the substrate is attached to the user (exemplary Fig. 26B 120, [0039], [0235], [0331]-[0332]); at least one actuator located on the substrate for delivering at least one action to the user while the substrate is attached to the user ([0039], [0236], [0237]); a controller chip mounted on the substrate, the controller chip being operatively associated with the at least one biosensor and the at least one actuator such that the at least one actuator, responsive to a control signal received from the controller chip, delivers at least one action to the user without any external intervention based at least in part data received by the controller chip from the at least one biosensor, the controller chip being releasably connectable to the at least one biosensor and the at least one actuator ([0039] the controller can operate in a closed-loop using feedback, exemplary Fig. 26B 155, [0332], [0083] discloses the controller may be administered to the tissue site along with the flexible/stretchable circuit, a controller would necessarily be capable of being disconnected from the biosensor and actuator); and electrical interconnects each having a self-similar serpentine configuration and electrically interconnecting the at least one biosensor, the at least one actuator such that the at least one biosensor, the at least one actuator defines a common stretchable or flexible package ([0019], [0023], [0104] the sensors and actuators are connected with a serpentine interconnect, exemplary Fig. 33a).  Rogers 
With regard to claim 2, see [0236].
With regard to claim 3, see [0096] actuating comprises transporting a target molecule.
With regard to claims 4 and 5, Rogers et al. ‘235 teach drug delivery ([0081], [0096]) but do not explicitly disclose transdermal drug delivery.  However, Rogers et al. ‘649 teach a similar substrate that can be used for drug delivery ([0330]) and that microneedles can be used for drug delivery using microneedles ([0424]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a microneedle for delivery in Rogers et al. ‘235 and Rogers et al. ‘649 teach such is effective for delivery to a patient and would yield the same predictable result.
With regard to claims 11 and 15, see at least [0235].
With regard to claims 18 and 20, see at least [0039] the sensors and actuators can be provided in an array, see at least Figs. 26B showing the array encapsulated in 130 which is taken as a second substrate which would be capable of removal from the first substrate ([0333]).  
With regard to claims 19 and 21, see at least [0065], [0087], [0231], and [0234] regarding the contact pad.
With regard to claim 22, see at least [0254], [0447].
With regard to claim 23, Rogers et al. ‘235 teach that the substrate can have a modulus less than or equal to 1Mpa or within various ranges ([0031], [0014]) and that the device components on the substrate can have a modulus between .5-500kPa ([0010], [0011]).  Rogers et al. ‘235 further teach optimizing values to achieve desired deformation (see at least [0527]).  As such depending on the various moduli which can be selected it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when combining the substrate with the electronics the modulus of the overall package would not be greater than 5% higher than the modulus of the substrate.
With regard to claim 24, see [0525] regarding the modulus of the skin and Rogers et al. ‘235 disclose that properties should match that of the skin, [0031] and [0014] regarding the modulus of the substrate, and [0011] regarding the modulus of the electronic components.  As such depending on the various moduli which can be selected it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the modulus would match that of the skin.
 With regard to claims 25 and 26, see [0046], [0324]-[0327], Table 1, the electronic components are encapsulated in a thin barrier layer which would necessarily affect the strain placed on the controller.
.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2013/0041235 A1), Rogers et al. (US 2013/0140649 A1), and Rogers et al. (WO 2014/124049) as applied to claim 5 above, and further in view of O’dea et al. (US 2012/0130207 A1).
With regard to claims 6 and 7, Rogers et al. ‘235 teach heat can be used as an actuating means ([0236]) and Rogers et al. ‘649 teach heat can be used as actuation means (exemplary [0038]) but the combination of references does not specifically disclose using a heat to expand a material to deliver a substance through a microneedle.  However, O’dea teaches dispensing substances through a microneedle using a drive substance which expands when subjected to heat to push the substance through the microneedle ([0097], [0098]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a heater to expand a material to deliver a substance through a microneedle in the combination of Rogers et al. as O’dea et al. teach such to be an art effective means for delivering fluid which would yield the same predictable result and both Roger’s references teach heat is a known actuation mechanism.

Response to Arguments
10.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that Rogers ‘235 does not disclose the controller to be mounted on the substrate.  The claim does not recite any particular structural relationship between the controller and the substrate other than that the controller is “on” the substrate. There is no specific mounting structure recited.  Rogers teaches the controller is in electrical communication with the substrate ([0332]) the controller would include the wires which are connected to the substrate and as such is considered as “on” the substrate. Further, in such a scenario the controller itself could be placed on top of the substrate, again there is nothing in the claim reciting a structural relationship between the components. Additionally, as cited in the rejection currently and previously, [0083] explicitly discloses that controllers may be administered to the tissue site with the flexible or stretchable electronic circuit. The controller is not necessarily remotely located from the substrate as argued by Applicant.  Similarly, regarding dependent claims 25-27, as [0083] specifically discloses the controller may be administered to the tissue site with the flexible or stretchable electronic circuit as the controller is administered with the substrate it would be encapsulated with the electronic circuit components of the substrate.  This recitation has been additionally addressed in light of the amendments with the teachings of Rogers et al. ‘049.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783